338 F.2d 337
ARONOV CONSTRUCTION COMPANY, Inc., Appellant,v.UNITED STATES of America, Appellee.
No. 21191.
United States Court of Appeals Fifth Circuit.
November 9, 1964.

Hugh F. Culverhouse, John C. Cunningham, Jr., Jacksonville, Fla. for appellant.
Edward Shillingburg, Atty., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Washington, D. C., Ben Hardeman, U. S. Atty., Montgomery, Ala., Lee A. Jackson, Harry Baum, Edward B. Greensfelder, Jr., Attys., Dept. of Justice, Washington, D. C., Rodney R. Steele, Asst. U. S. Atty., of counsel, for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellant sought recovery of a tax refund paid as the result of a determination that payments which it claimed were interest on money borrowed from its stockholders were to be regarded as dividends on invested capital. The district court decided against the appellant. Aronov Construction Co. v. United States, D.C., 223 F. Supp. 175. We are not persuaded of error in the district court's decision and its judgment is


2
Affirmed.